838 F.2d 1210Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Isiah JAMES, Jr., Plaintiff-Appellant,v.William D. LEEKE, Attorney General of the State of SouthCarolina, Ira Byrd Parnell, T.R. Mims, J.L. Bonds,Executrix of the Estate of J.L. Bonds,Defendants-Appellees.
No. 87-6045.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 29, 1987.Decided:  Feb. 2, 1988.

Isiah James, Jr., appellant pro se.
Thomas Rush Gottshall, Boyd, Knowlton, Tate & Finlay;  D. Gene Rickenbaker, for appellees.
Before WIDENER, K.K. HALL, and JAMES DICKSON PHILLIPS, Circuit Judges.
PER CURIAM:


1
Isiah James, Jr., a South Carolina inmate, appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 complaint.  The district court referred James's complaint to a magistrate pursuant to 28 U.S.C. Sec. 636(b)(1)(B).  The magistrate considered the allegations raised in James's complaint and recommended that the defendants' motion for summary judgment be granted.


2
James was on notice that he had ten days in which to file objections to the magistrate's report and was warned that failure to object would waive appellate review.  See 28 U.S.C. Sec. 636(b)(1).  James failed to file timely objections in the district court.  The district court, after reviewing the magistrate's recommendation and considering the matter, adopted the magistrate's recommendation and dismissed the case.  James appealed.


3
This Court has held that the filing of timely objections to a magistrate's report is necessary to preserve appellate review of the substance of that report.    United States v. Schronce, 727 F.2d 91 (4th Cir.), cert. denied, 467 U.S. 1208 (1984);  see also Thomas v. Arn, 474 U.S. 140 (1985).  Because James failed to file objections after being advised of the need to do so, he has waived his right to appellate review.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively and affirm the judgment of the district court.


4
AFFIRMED.